Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/25/20, 5/2/21 and 7/20/21 was filed after the mailing date of the first action on the merits.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1- 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "closer" in claim 1 is a relative term which renders the claim indefinite.  The term "closer" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1- 3 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP 10-176699 A.
‘699 teaches:
 (paragraphs [0009]-[0013], and fig. 1-4) describes a centrifugal compressor comprising: an impeller (impeller 2); a diffuser (diffuser 1) provided on an outer circumferential side of the impeller; a casing (compressor housing 3) for accommodating the impeller and the diffuser; a scroll flow path (scroll chamber 11) which is connected to an outlet of the diffuser and is formed with a spiral shape by means of a scroll inner circumferential wall and a scroll outer circumferential wall positioned on an outer circumferential side of said scroll inner circumferential wall; and a discharge pipe (compressor outlet portion 15) which is connected to the casing in such a way as to form a discharge flow path (discharge portion 14) for conducting a fluid from the scroll flow path to the exterior of the casing, wherein the scroll inner circumferential wall is positioned radially inside the outlet of the diffuser, the discharge pipe is arranged in such a way that, when seen from an axial direction of the rotary shaft, an inner circumferential side region of an inner wall surface of the discharge pipe contiguous with the scroll inner circumferential wall, at a connection position of the discharge pipe .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4- 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over ‘699 as applied to claim 1 above, and further in view of US 1669581 A (SPENCER TURBINE COMPANY) 15 May 1928.
‘699 fails to teach:
4.    The centrifugal compressor according to claim 3,
wherein an intersecting angle between an extension direction of the linear shape portion from the inlet portion toward the outlet portion and an extension direction of the 
5.    The centrifugal compressor according to claim 4,
wherein the extension direction of the linear shape portion from the inlet portion toward the outlet portion coincides with the extension direction of the first line segment, when viewed in the axial direction of the rotary shaft.
6.    The centrifugal compressor according to claim 1,
wherein a separation distance between the first line segment and the radially inner region at the connection position of the discharge pipe to the casing is not smaller than 0.2 times a minimum curvature radius of the scroll inner peripheral wall, when viewed in the axial direction of the rotary shaft.
7.    The centrifugal compressor according to claim 6,
wherein the separation distance between the first line segment and the radially inner region at the connection position of the discharge pipe to the casing is equal to the minimum curvature radius of the scroll inner peripheral wall, when viewed in the axial direction of the rotary shaft.
8.    The centrifugal compressor according to claim 1,
wherein a separation distance between the first line segment and a center axis of the outlet portion of the discharge pipe when viewed in the axial direction of the rotary 
In regards to the above claims; ‘581
(fig. 2) indicates that an extension direction of a linear portion from an inlet portion side towards an outlet portion side is aligned with an extension direction of a first line segment when seen from an axial direction of a rotary shaft (shaft 16), a separation distance of the first line segment and an inner circumferential side region at a connection position of a discharge pipe (discharge conduit 37) to a casing (body 5) when seen from the axial direction of the rotary shaft is substantially equal to a minimum radius of curvature of a scroll inner circumferential wall (volutes 34, 35), and a separation distance of the first line segment and a centre axis of an outlet portion of the discharge pipe when seen from the axial direction of the rotary shaft is equal to or greater than the minimum radius of curvature of the scroll inner circumferential wall 
Also in regards to the dimensions claimed, these values would be optimized through routine experimentation and would not lend themselves to patentability in the instant application without displaying unexpected results, (in Re Aller)
Therefore, it would been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teaching of ‘581 with ‘699, because the alignment improves the flow of the scroll.
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over ‘699 as applied to claim 1 above, and further in view of US 2002/0023575 Al (GATLEY, JR. William Stuart) 28 February 2002
‘699 fails to teach:

wherein the inner wall surface of the discharge pipe at the changing portion has an inner side wall surface continuing to the scroll inner peripheral wall and an outer side wall surface continuing to the scroll outer peripheral wall and facing the inner side wall surface, and wherein the radially inner region includes a region of the inner side wall surface.
Gatley teaches:
paragraph [0011] and fig. 1-3) indicates that an inner wall surface of a discharge pipe (discharge pipe) has a cross-sectional shape, as seen from an extension direction of a discharge flow path, which is rectangular at an inlet portion (inlet) of the discharge pipe, and is circular at an outlet portion (outlet) thereof, said discharge pipe comprises a varying portion at which the cross-sectional shape gradually (progressively) varies from rectangular to circular from the inlet portion side to the outlet portion side, the inner wall surface of the discharge pipe at the varying portion comprises an inside wall surface which is contiguous with a scroll inner circumferential wall and an outside wall surface which is contiguous with a scroll outer circumferential wall and faces the inside wall surface, and an inner circumferential side region includes a region of the inside wall surface.
.
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over ‘699 as applied to claim 1 above, and further in view WO 2018/003632 Al (IHI CORP.) 04 January 2018.
‘699 fail to claim:
wherein the radially inner region includes a protruding portion formed so as to protrude toward an inner side of the discharge flow passage, in at least a partial region between an inlet portion of the discharge pipe and the outlet portion.
‘632 teaches (paragraphs [0024] and [0025], and fig. 3) indicates that an inner circumferential side region is formed with a protrusion (discharge portion 75A) which protrudes towards an inner side of a discharge flow path in at least a partial region, and furthermore, (paragraph [0037]) indicates that a protrusion is formed in a region in which separation readily occurs.
In view of this disclosure, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of ‘632, with ‘699, because the protrusion is formed in a separation region, the separation region is conventionally formed in centrifugal compressors.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following references also teaches the invention as claimed in claims 1-3:
US 1669581 A (SPENCER TURBINE COMPANY) 15 May 1928, page 1, left column, line 15 to page 2, left column, line 41, fig. 1, 2 (Family: none)
WO 2018/003632 Al (IHI CORP.) 04 January 2018, paragraphs [0016]-[0025],    [0037],
fig. 1-3 & DE 112017003333 T5 & CN 109072940 A

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL LEBENTRITT whose telephone number is (571)272-1873.  The examiner can normally be reached on IFP Mon- Fri 8:30 am- 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Courtney Heinle can be reached on 571-270-3508.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 





/MICHAEL LEBENTRITT/           Primary Examiner, Art Unit 3745